                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF GEORGIA
                               SAVANNAH DIVISION


 WAYNE DION MUNSON,

                Plaintiff,                                 CIVIL ACTION NO.: 4:19-cv-58

        v.

 JOHN WILCHER; BRIAN COUNIHAN; and
 MILISSA KNONE,

                Defendants.



                                           ORDER

       After a careful de novo review of the entire record, the Court concurs with the Magistrate

Judge’s April 18, 2019 Report and Recommendation, (doc. 6), to which plaintiff has filed

objections (doc. 8). Plaintiff disputes that the grievance procedure, which he is utilizing, is

sufficient for his purposes. His mere dissatisfaction, however, does not render it unavailable or

constitutionally deficient. He also disputes that, unless he can fully put defendants “on notice”

by filing grievances, somehow they cannot be found to be deliberately indifferent to his conditions-

of-confinement complaints. Munson’s sere theory of causality, however, does not demonstrate

the existence of an entitlement to a voluntary grievance procedure of his choosing. (See doc. 6

at 9-10 (citing, inter alia, Dunn v. Martin, 178 F. App’x 876, 878 (11th Cir. 2006) (“a prisoner

does not have a constitutionally-protected liberty interest in an inmate grievance procedure.”);

Adams v. Rice, 40 F.3d 72, 75 (4th Cir. 1994) (no entitlement to voluntarily established grievance

procedure).)   Munson, further, does not object at all to the Report and Recommendation’s

recommendation that his commissary price-fixing claim be dismissed.
       Accordingly, Court OVERRULES plaintiff’s objections and ADOPTS the Report and

Recommendation. The Court DISMISSES plaintiff’s claims regarding the commissary prices

and the grievance procedures.

       SO ORDERED, this 31st day of May, 2019.




                                 R. STAN BAKER
                                 UNITED STATES DISTRICT JUDGE
                                 SOUTHERN DISTRICT OF GEORGIA




                                          2
